FITWAYVITAMINS, INC. No.7 Minsheng Road, Yuzhong District Chongqing, 400010 The People’s Republic of China March25, 2011 VIA EDGAR Ms.Jennifer Thompson Accounting Branch Chief Division of Corporate Finance United States Securities and Exchange Commission 100F. Street,N.E. Washington, D.C. 20549 Re: FITWAYVITAMINS, Inc. Item4.01 Form8-K Filed March16, 2011 File Number:000-54204 Dear Ms.Thompson: We are writing to respond to the comments set forth in the letter of the staff of the U.S. Securities and Exchange Commission (the“Staff”) dated March18, 2011, related to the above-referenced filing of FITWAYVITAMINS, Inc. (the“Company”). We have reproduced below in italics the Staff’s comments in the order in which they were set out in your letter, numbered correspondingly, and have provided the Company’s response immediately below each comment. Item4.01 Form8-K Filed March16, 2011 1.
